Exhibit 10.27

NANOMETRICS INCORPORATED

JAMES MONIZ AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into as of February 23, 2010 by and between Nanometrics Incorporated (the
“Company”) and James Moniz (“Executive”), effective as of the date hereof (the
“Effective Date”).

WHEREAS, the Compensation Committee (the “Compensation Committee”) of the Board
of Directors of the Company (the “Board”) recognizes that the possibility of
Executive’s involuntary termination without Cause (as defined herein) or
resignation for Good Reason (as defined herein), including in connection with a
Change of Control (as defined herein), can result in significant distractions to
the Executive;

WHEREAS, the Compensation Committee considers the continued service of Executive
to be in the best interest of the Company and its stockholders and desires to
assure the continued services of the Executive on behalf of the Company on an
objective and impartial basis and without distraction or conflict of interest,
and to provide the Executive with reasonable compensation and benefit
arrangements upon Executive’s involuntary termination without Cause or
resignation for Good Reason, including in connection with a Change of Control;

WHEREAS, the Executive and the Company previously entered into an Employment
Agreement dated as of February 18, 2009 (the “Existing Agreement”), which
agreement provided for, among other things, severance payments to Executive upon
the occurrence of certain events; and

WHEREAS, the Executive and the Company now desire to amend and restate the
Existing Agreement in its entirety by entering into this Agreement.

NOW, THEREFORE, the parties hereby agree as follows:

1. Duties and Scope of Employment.

(a) Position and Duties. Executive will serve as Chief Financial Officer
reporting to Company’s President and Chief Executive Officer (the “CEO”).
Executive will render such business and professional services in the performance
of his duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by CEO. The period Executive is employed by the
Company under this Agreement is referred to herein as the “Employment Term”.

(b) Obligation. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company and will use good faith efforts to
discharge Executive’s obligations under this Agreement to the best of
Executive’s ability and in accordance with each of the Company’s corporate
guidance and ethics guidelines, conflict of interests policies and code of
conduct. For the duration of the Employment Term, Executive agrees not to
actively engage in any other employment, occupation, or consulting activity for
any direct or indirect remuneration without the prior approval of the CEO.
Executive hereby represents and warrants to the Company that Executive is not
party to any contract, understanding, agreement or policy, written or otherwise,
that would be breached by Executive’s entering into, or performing services
under, this Agreement.



--------------------------------------------------------------------------------

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.

3. Compensation.

(a) Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary of $300,000 as compensation for his services (such annual salary,
as is then effective, to be referred to herein as “Base Salary”). The Base
Salary will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholdings.

(b) RESERVED.

(c) Annual Incentive. Executive shall be eligible to participate in an annual
Performance Bonus Plan (the “Performance Bonus”) which is set at fifty percent
(50%) of Base Salary if the Company meets its profitability operating plan. The
actual earned cash incentive payable to Executive for any performance period
will depend on extent to which applicable performance goals are achieved. Any
bonus that actually is earned will be paid as soon as reasonably practicable
after the date earned, but no later than sixty (60) days after the end of the
fiscal quarter. Bonus payments will be subject to all applicable withholding
taxes.

(d) Employee Benefits. During the Employment Term, Executive will be eligible to
participate in all Company employee benefit plans, policies and arrangements
that are applicable to other executive officers and employees of the Company, as
such plans, policies and arrangements may exist from time to time and in
accordance with their terms. The Company reserves the right to cancel or change
the benefit plans and programs it offers to its employees at any time.

4. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

5. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination, (b) unpaid, but
earned and accrued annual incentive for any completed fiscal year (or other
performance period, as applicable) as of his termination of employment, (c) pay
for accrued but unused paid time off that the Company is legally obligated to
pay Executive, (d) benefits or compensation as provided under the terms of any
employee benefit and compensation agreements or plans applicable to Executive,
(e)



--------------------------------------------------------------------------------

unreimbursed business expenses required to be reimbursed to Executive, and
(f) rights to indemnification Executive may have under the Company’s Certificate
of Incorporation, Bylaws or separate indemnification agreement, as applicable,
and each as may be amended from time to time. In addition, if the termination by
the Company is either without Cause or by the Executive with Good Reason as a
result of a Change of Control, Executive will be entitled to the amounts
specified in Section 6.

6. Severance.

(a) Termination Without Cause; Resignation for Good Reason as a Result of Change
of Control. If Executive’s employment is terminated by the Company without Cause
or Executive resigns for Good Reason, and such termination occurs within twelve
(12) months of a Change of Control, then, subject to Sections 7, 8 and 10,
Executive will receive (i) payment of his Base Salary (as in effect immediately
prior to such separation from employment) in a one-time lump sum payment;
(ii) payment of an amount equal to one hundred percent (100%) of the most recent
bonus actually received by Executive, in a one-time lump sum payment;
(iii) subject to Executive timely electing to receive continuation coverage
under Title X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”),
reimbursement for premiums paid (payable when such premiums are due) for
continued health benefits for Executive (and any eligible dependents) under the
Company’s health plans until the earlier of (A) twelve (12) months following
termination, (B) the date upon which Executive and Executive’s eligible
dependents become covered under any other health plans, and (C) the date upon
which Executive and Executive’s eligible dependents cease to be eligible for
coverage under COBRA; and (iv) one hundred percent (100%) of the unvested shares
subject to Executive’s then outstanding, unvested equity awards will immediately
vest and, if applicable, become exercisable (such equity awards, the
“Exercisable Awards”); provided, that, if Executive is unable to exercise all or
a portion of the Exercisable Awards during the applicable exercise period due to
a contractual, legal or regulatory restriction that prohibits the exercise of
the Company’s equity awards, the exercise period of such Exercisable Award shall
be automatically extended for an additional ninety (90) days following the
termination of such contractual, legal or regulatory restriction. If Executive’s
separation is for Cause or he relinquishes his positions voluntarily without
Good Reason, he shall be due no separation payment pursuant to this
Section 6(a). Notwithstanding anything herein to the contrary, the maximum
amount that Executive shall be entitled to receive pursuant to this
Section 6(a)(i) and Section 6(a)(ii) shall be two (2) times Executive’s
then-current Base Salary.

(b) Voluntary Termination or Termination for Cause Other Than By Change of
Control. If Executive’s employment is terminated voluntarily with or without
Good Reason, including due to death or Disability, or is terminated with or
without Cause by the Company, then, (i) all further vesting of Executive’s
outstanding equity awards will terminate in accordance with the provisions of
the stock option plan; (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately upon termination, and
(iii) Executive will be eligible for severance benefits only in accordance with
the Company’s then established plans, programs and practices.



--------------------------------------------------------------------------------

7. Conditions to Receipt of Severance; No Duty to Mitigate. The severance
payments and benefits provided herein shall be conditioned on the following:

(a) The receipt of any severance or other benefits pursuant to this Employment
Agreement will be subject to (i) Executive signing and not revoking a release of
claims in a form acceptable to the Company; (ii) Executive’s promptly resigning
from all positions with the Company as requested; and (iii) Executive continuing
to comply with the terms of any Confidential Information Agreement by which he
is then bound. No severance or other benefits will be paid or provided until the
release agreement becomes effective.

The requirement for a release in this Section 7(a) shall be construed in
accordance with Section 409A, and Executive shall not have the ability to
determine the timing of any payments under this Agreement that are subject to
Section 409A (“409A Payments”) by virtue of the time the Executive executes and
delivers the release. To the extent that Executive is required to execute and
deliver a release to receive a 409A Payment and this Agreement provides for such
409A Payment to be provided prior to the 60th day following the Executive’s
“separation from service” pursuant to Section 409A (“Separation from Service”),
such 409A Payment will be provided upon the 60th day following Executive’s
Separation from Service provided the release has been executed, delivered and
effective prior to such time. To the extent that Executive is required to
execute and deliver a release to receive a 409A Payment and this Agreement
provides for such 409A Payment to be provided in accordance with Section 10,
such 409A Payment will be provided as set forth in Section 10 provided the
release has been executed, delivered and effective prior to such time. If a
release is required for a 409A Payment and such release is not executed,
delivered and effective by the date six (6) months after the Executive’s
Separation from Service if such 409A Payment is subject to the limitations set
forth in Section 10 or the 60th day following Executive’s Separation from
Service if such 409A Payment is not subject to the limitations set forth in
Section 10, such 409A Payment shall not be provided to the Executive to the
extent that providing such 409A Payment would cause such 409A Payment to fail to
comply with Section 409A. To the extent that any payments or benefits under this
Agreement are intended to be exempt from Section 409A as a short-term deferral
pursuant to Treasury Regulations §1.409A-1(b)(4) (or any successor thereto) or
otherwise and require Executive to provide a release to obtain such payments or
benefits, any release required for such payment or benefit must be provided no
later than March 11th of the calendar year following the calendar year of the
Executive’s Separation from Service.

(b) During the period of Executive’s employment with the Company and the twelve
(12) months following the termination of Executive’s employment with the
Company, Executive will not knowingly and materially disparage, criticize, or
otherwise make any derogatory statements regarding the Company or any officer,
director or agent of the Company nor will the Company knowingly and materially
disparage, criticize, or otherwise make any derogatory statements regarding
Executive. Notwithstanding the foregoing, nothing contained in this Employment
Agreement will be deemed to restrict Executive, the Company or any of the
Company’s current or former officers and/or directors from providing information
to any governmental or regulatory agency (or in any way limit the content of any
such information) to the extent they are requested or required to provide such
information pursuant to applicable law or regulation.

(c) Executive acknowledges that the nature of the Company’s business is such
that if Executive were to become employed by, or substantially involved in, the
business of a competitor of the Company during the six (6) months following the
termination of the



--------------------------------------------------------------------------------

Executive’s employment with the Company, it would be very difficult for
Executive not to rely on or use the Company’s trade secrets and confidential
information. Thus, to avoid the inevitable disclosure of the Company’s trade
secrets and confidential information, Executive agrees and acknowledges that
Executive’s right to receive the separation payments set forth in Section 6 of
this Employment Agreement shall be conditioned upon Executive not directly or
indirectly engaging in (whether as an employee, consultant, agent, proprietor,
principal, partner, stockholder, corporate officer, director or otherwise), nor
having any ownership interested in or participating in the financing, operation,
management or control of, any person, firm, corporation or business that
competes with Company or is a customer of the Company; provided, however, that
nothing contained in this Section 7(c) shall be construed to prohibit Executive
from purchasing and owning (directly or indirectly) up to two percent (2%) of
the capital stock or other securities of any competitor corporation or other or
other entity whose stock or securities are traded on any national or regional
securities exchange or the national over-the-counter market and such ownership
shall be excluded from the prohibition set forth in this Section 7(c). Upon any
breach of this section, all severance payments pursuant to this Employment
Agreement shall immediately cease.

(d) Until the date six (6) months after the termination of Executive’s
employment with the Company for any reason, Executive agrees and acknowledges
that Executive’s right to receive the separation payments set forth in Section 6
of this Employment Agreement shall be conditioned upon Executive not either
directly or indirectly soliciting, inducing, attempting to hire, recruiting,
encouraging, taking away, hiring any employee of the Company or causing an
employee to leave his or her employment either for Executive or for any other
entity or person.

8. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this Section 8, would be
subject to the excise tax imposed by Section 4999 of the Code, the Executive’s
severance benefits under Section 6 will be either:

(a) delivered in full; or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code;

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section will be made in writing by the independent public accountants who are
primarily used by the Company immediately prior to Change of Control (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good



--------------------------------------------------------------------------------

faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section. Any reduction in payments and/or benefits required
by this Section 8 shall occur in the following order unless Executive elects in
writing a different order prior to the date on which the event that triggers the
severance payments and benefits due hereunder occurs: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits paid to Executive. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant for Executive’s equity awards unless Executive elects in writing a
different order prior to the triggering event.

9. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” means: (i) Executive’s
willful gross misconduct; (ii) Executive’s unjustifiable neglect of his duties
(as determined in the good faith judgment of the Board); (iii) Executive’s
acting in any manner that has a direct, substantial and adverse effect on the
Company or its reputation; (iv) Executive’s repeated material failure or
repeated refusal to comply with reasonable written policies, standards and
regulations established by the Company from time to time which failure, if
curable, is not cured to the reasonable satisfaction of the Board during the
thirty (30) day period following written notice of such failure from the
Company; (v) any tortuous act, unlawful act or malfeasance which causes or
reasonably could cause (for example, if it became publicly known) material harm
to the Company’s standing, condition or reputation; (vi) any material breach by
Executive of the provisions of any confidential information agreement with the
Company or other material improper disclosure of the Company’s confidential or
proprietary information; (vii) Executive’s theft, dishonesty, or falsification
of any Company records; (viii) Executive’s being found liable in any Securities
and Exchange Commission or other civil or criminal securities law action or
entering any cease and desist order with respect to such action (regardless of
whether or not Executive admits or denies liability); or (ix) Executive
(A) obstructing or impeding; (B) endeavoring to influence, obstruct or impede,
or (C) failing to materially cooperate with, any investigation authorized by the
Board or any governmental or self-regulatory entity (an “Investigation”).
However, Executive’s failure to waive attorney-client privilege relating to
communications with Executive’s own attorney in connection with an Investigation
will not constitute “Cause.”

(b) Change in Control. For purposes of this Agreement, “Change of Control” means
the occurrence of any of the following: (i) Any “person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by, or 50% or more of the fair value of, the
Company’s then outstanding voting power represented by, or 50% or more of the
fair value of, the Company’s then outstanding voting securities; (ii) any action
or event occurring within a two-year period, as a result of which less than a
majority of the directors are Incumbent Directors. “Incumbent Directors” will
mean directors who either (A) are directors of



--------------------------------------------------------------------------------

the Company as of the date hereof, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of a majority of the Incumbent
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
in to voting securities of the surviving or resulting entity, including any
parent holding company) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving or
resulting entity outstanding immediately after such merger or consolidation; or
(iv) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.

(c) Disability. For purposes of this Agreement, “Disability” will mean
Executive’s absence from his responsibilities with the Company on a full-time
basis for 120 calendar days in any consecutive twelve (12) months period as a
result of Executive’s mental or physical illness or injury. The Board will
determine whether a Disability exists based on evidence provided by one or more
physicians selected by the Board

(d) Good Reason. For purposes of this Agreement, “Good Reason” for Executive to
resign means Executive’s resignation of employment within sixty (60) days after
any of the following undertaken by the Company without Executive’s written
consent: (i) a material diminution in Executive’s base compensation, (ii) a
material diminution in Executive’s authority, duties or responsibilities; or
(iii) the relocation of Executive to a facility that is more than fifty
(50) miles from Executive’s current location. Notwithstanding the foregoing,
Good Reason shall not exist based on conduct described above unless Executive
provides the Board with written notice specifying the particulars of the conduct
constituting Good Reason, and the conduct described has not been cured within
fifteen (15) days following the receipt by the Board of such notice.

10. Section 409A. Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as defined herein) and any final regulations and guidance promulgated
thereunder (“Section 409A”) at the time of Executive’s separation from
employment, then any severance payments payable pursuant to this Agreement and
any other severance payments or separation benefits which may be considered
deferred compensation under Section 409A (together, the “Deferred Compensation
Separation Benefits”) otherwise due to Executive on or within the six (6) month
period following Executive’s separation from employment will accrue during such
six (6) month period and will become payable in a lump sum payment on the date
six (6) months and one (1) day following the date of Executive’s separation from
employment. All subsequent payments, if any, will be payable in accordance with
the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following his termination but
prior to the six month anniversary of his date of termination, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Compensation Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit. It is the
intent of this Agreement to comply with the requirements of Section 409A so that
none of the severance payments and benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.



--------------------------------------------------------------------------------

To the extent that the severance payments under the Existing Agreement
constitute deferred compensation under Section 409A, the change in payment form
from installments to lump sum after a Change of Control set forth in Section 6
shall be effective only to the extent that the change in payment form does not
subject the severance payments to additional tax imposed under Section 409A. To
the extent that the severance payments under the Existing Agreement constitute
deferred compensation under Section 409A and it is necessary to do so in order
not to subject the severance payments to additional tax imposed under
Section 409A, it is intended that the Company shall and the Company hereby
agrees to use its best efforts to terminate and pay out on or within twelve
(12) months following a Change of Control that constitutes a change of control
event as defined in Treasury Regulations §1.409A-3(i)(5)(v) (or any successor
thereto) (“409A Change of Control”) in accordance with Treasury Regulations
§1.409A-3(j)(4)(ix) (or any successor thereto) all arrangements which constitute
separation pay plans as described in Treasury Regulations §1 .409A-1(c)(2)(i)(D)
(or any successor thereto) to facilitate the payment of the lump sum provided in
Section 6 without subjecting the amount to additional tax imposed under
Section 409A and payment in such lump sum shall be limited to situations
constituting a 409A Change of Control.

11. Confidential Information. Executive shall execute the Company’s standard
Employee Patent & Confidential Information Agreement (the “Confidential
Information Agreement”) at the commencement of employment hereunder.

12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive’s
right to compensation or other benefits will be null and void.

13. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent overnight by
a well established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Attn: Chairman of the Compensation/ Stock Option Committee

c/o Corporate Secretary

Nanometrics Incorporated

1550 Buckeye Drive

Milpitas, CA 95035

If to Executive

At the last residence address known by the Company



--------------------------------------------------------------------------------

14. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provisions.

15. Arbitration.

(a) General. In consideration of Executive’s service to the Company, its’
promise to arbitrate all employment related disputes and Executive’s receipt of
the compensation, pay raises and other benefits paid to Executive by the
Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, stockholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s service to the Company, including any breach of this Agreement,
shall be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California laws. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

(b) Procedure. Executive agrees that any arbitration will be administered by
Judicial Arbitration & Mediation Services, Inc. (“JAMS”) and that a neutral
arbitrator will be selected in a manner consistent with its Employment
Arbitration Rules & Procedures (the “JAMS Rules”). The arbitration proceedings
will allow for discovery according to the rules set forth in the JAMS Rules or
California Code of Civil Procedure. Executive agrees that the arbitrator will
have the power to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing. Executive agrees that
the arbitrator will issue a written decision on the merits. Executive also
agrees that the arbitrator will have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. Executive and the
Company agree that the Company will pay for any administrative or hearing



--------------------------------------------------------------------------------

fees charged by the arbitrator or JAMS except that Executive will pay any filing
fees associated with any arbitration that Executive initiates, but only so much
of the filing fees agrees that the arbitrator will administer and conduct any
arbitration in a manner consistent with the Rules and that to the extent that
the JAMS Rules conflict with the Rules, the Rules will take precedence. The
Company and Executive agree that the arbitration proceedings will take place in
San Jose, California.

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidential Information Agreement
or any other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party shall be entitled to recover reasonable costs and
attorneys fees.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and the Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial.

16. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

17. Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Section 7 will survive the termination of
this Agreement.

18. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

19. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.



--------------------------------------------------------------------------------

20. Governing Law. This Agreement will be governed by the laws of the State of
California without regard to its conflict of laws provisions.

21. Acknowledgment. Executive acknowledges that he has the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

22. Conditions. This offer is conditioned upon Executive providing to Company
references relating to Executive’s employment in a form acceptable to the
Company, and Company’s satisfactory review of such references.

23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original, and will
constitute an effective, binding agreement on the part of each of the
undersigned

24. Entire Agreement. This Agreement, together with the Nanometrics Incorporated
At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement, the Option Plan and Option Agreement in affect for
Executive, represent the entire agreement and understanding between the parties
as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral, including, without limitation, the Existing
Agreement and any offer letters. No waiver, alteration or modification of this
Agreement will be binding unless agreed to in a writing signed by duly
authorized representatives of the parties hereto.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Amended and Restated
Employment Agreement, in the case of the Company by a duly authorized officer,
as of the day and year written below.

 

COMPANY NANOMETRICS INCORPORATED     

/s/ Timothy J. Stultz

     Date: February 23, 2010

Timothy J. Stultz, Ph.D.

Chief Executive Officer

     EXECUTIVE     

/s/ James P. Moniz

     Date: February 23, 2010 James P. Moniz     